Citation Nr: 1718307	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972 with service in the Republic of Vietnam (Vietnam) from July 1970 to May 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was process using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hepatitis C.

2. The competent evidence of record demonstrates that the Veteran's hepatitis C infection was not acquired during active service and is not etiologically attributable to any aspect of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter sent on March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  
VA's duty to assist was satisfied by the recovery of his service treatment records, VA outpatient treatment records, and the performance of several VA examinations.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

The Veteran served as a U.S. Marine Corps motor vehicle operator.  He contended in a March 2011 statement and in an August 2011 notice of disagreement that he acquired a hepatitis C infection during military service while donating blood using unsterilized medical equipment and exposure to human waste and unsanitary conditions in Vietnam.  In a June 2013 substantive appeal, the Veteran also reported exposure to infection during immunizations in recruit training and in Okinawa using jet injectors with needles that were not cleaned or changed after each patient.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  Although cirrhosis of the liver is a chronic disease, hepatitis C is not among the diseases for which the presumption and continuity of symptoms is available.   

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Id. at 55.

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In June 2004, the VA issued a Fast Letter (VBA Fast Letter 04-13, June 29, 2004) identifying key points that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

III. Analysis

Beginning with direct service connection, the medical evidence of record shows that the Veteran has a current diagnosis of hepatitis C, and therefore the first element of service connection (a current disability) has been shown.  Second, the Veteran has alleged that his hepatitis C is related to donating blood using unsterilized equipment, exposure to unsanitary conditions when cleaning latrines, and  immunizations he received via air gun while in service.  Although the Veteran service treatment records are wholly silent for any diagnosis or complaints of hepatitis C, the records do reflect immunizations during service.  Even though the method of administration is not noted, the Veteran served during a period of time when jet injectors were in general use.  The devices did not use needles and were designed to administer repeat inoculations on patients.  Cleaning latrines is consistent with the duties of a Marine in the field.  It is reasonable that the Veteran donated blood during service although the use of unsanitary equipment is not supported by evidence other than the Veteran's lay statement.  Therefore, an in-service event, injury, or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's hepatitis C was acquired during service or is causally related to his active duty service, specifically air gun immunizations, blood donation, or cleaning latrines.  The Veteran has repeatedly stated that he contracted hepatitis C as a result of the air gun immunization in service.  While the Veteran is competent to testify to the persistence of lay observable symptoms since service, he is not competent to opine that any of these events caused his hepatitis C.  Jandreau, 492 F.3d at 1377.  The Veteran has stated that he was diagnosed with hepatitis C in 1993, but has not indicated that he was diagnosed with or experienced any symptoms or manifestations of hepatitis C prior to that date.

VA treatment records reflect ongoing treatment for hepatitis C, but contain no opinions concerning the etiology of the Veteran's hepatitis C.  Therefore they are not probative of the issue of nexus.

In July 1969, the Veteran underwent a military medical induction examination.  On the examination paperwork, the Veteran noted that he had a tattoo.  The tattoo was located on his left arm.  The service treatment records showed no complaints, diagnosis, or treatment for hepatitis C.  However, in August 1971, the Veteran received treatment for fever, chills, loss of appetite, nausea, and vomiting.  He experienced sharp epigastric pain which was occasionally relieved by food.  The examiner diagnosed the Veteran with peptic ulcer disease and prescribed Donnatal and Maalox.  In September 1971, x-rays were taken and showed a deformity of duodenal bulb.  Additionally, in September 1971, the Veteran completed a dental health questionnaire and noted that he did not have jaundice or any issues with his liver.

In September 2010, the Veteran filed a claim for service connection for hepatitis C. 

In April 2014, the Veteran underwent a VA examination.  The examiner performed an in-person examination and reviewed the Veteran's claims file and medical records and noted that the Veteran had been diagnosed with hepatitis C, cirrhosis of the liver, thrombocytopenia, and anemia.  The Veteran stated that he contracted hepatitis C in Vietnam either when (1) each soldier was lined up and inoculated with the same injector guns and same needles, (2) a tattoo artist in Vietnam used unsanitary needles during the tattooing process, or (3) he came in contact with unsanitary conditions in Vietnam.  The Veteran stated that he began experiencing jaundice, fatigue, and skin rashes.  The examiner concluded that the claimed condition was at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is a result of the use of an air gun injector or a tattoo obtained in Vietnam. 

However, the RO found the examiner's rationale to be invalid and in February and March 2016, requested new opinions.  The RO conceded that, while the Veteran was serving, the military used air gun injectors for inoculations and the air gun injectors had been discontinued due to safety concerns (transmissions of disease, to include hepatitis C).  

In a March 2016 addendum opinion, the examiner opinioned that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran served during the time of air guns, but there was no documentation of an acute illness from an air gun or any unforeseen event involving exposure to blood from another patient.  Prior to service, the Veteran had a pre-existing risk factor, a tattoo.  The examiner noted that hepatitis C has two phases, the initial stage with elevated enzymes, possibly jaundice, an acute illness, and a chronic phase which is asymptomatic until late stages.  The initial stage shows when first infected.  The examiner concluded that the Veteran had a pre-existing risk factor and no acute illness or diagnosis during service; therefore, it is less likely than not that his hepatitis C is related to service.

It is also important to note that although it has been deemed "biologically plausible" for transmission of hepatitis C with multi-use air gun injectors, there has been no scientific evidence documenting transmission of hepatitis C by this route.  See VA Fast Letter issued in June 2004.  Furthermore, the Veteran's general contention that unsanitized equipment was used during blood donations or infection from work cleaning latrines is speculative, not within a lay person's determination, and without any supporting competent evidence.  The Veteran also contended that his tattoo was acquired while in Vietnam which is inconsistent with the observation of a tattoo at entry on active duty.  The Veteran has not reported multiple tattoos.  

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran is currently diagnosed with hepatitis C, which is not a recognized chronic disease for VA purposes nor encompassed by a broader listed disease or disability.  38 C.F.R. § 3.309 (a).  As the Veteran has been diagnosed with cirrhosis of the liver but it did not manifest to a compensable level within one year of service as he was nonsymptomatic for many years after service.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).  Therefore, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

Based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred in service or is attributable to any aspect of active duty service. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


